           Case 7:19-cv-06480-PMH-LMS Document 50 Filed 09/30/20 Page 1 of 2




    UNITED STATES DISTRICT COURT
    SOUTHERN DISTRICT OF NEW YORK
    --------------------------------------------------------- x

    CHRISTOPHER JOHNSON,                                     :

                     Plaintiff(s),                           :          ORDER

                     -against-                               :    19 Civ. 6480 (PMH) (LMS)

    TROOPER McMORROW, et al.,                                :

                     Defendant(s)                            :

    ---------------------------------------------------------x

            The Court is in receipt of a letter response from Lexington Center For Recovery, Inc.,

    responding to the Court's Order dated August 28, 2020; the Program Director, who does not

    appear to be an attorney, has responded to this Court's Order as though it were a second

    subpoena, which it was not. This Order issued after Lexington Center For Recovery refused to

    honor a subpoena, previously issued; Lexington Center for Recovery has violated the provisions

    of the Order. It is therefore

            ORDERED that counsel confer and prepare an Order to Show Cause, directed to

    Lexington Center For Recovery, requiring them to show cause why they have not honored the

    Order issued by the undersigned, and why sanctions should not be imposed for their failure. The

    Order to Show Cause shall be submitted to the Magistrate Judge assigned to succeed the

    undersigned, as soon as a notice of reassignment is issued.

    Dated: September 30, 2020
           White Plains, New York
                                                         SO ORDERED


                                                         _______________________________
                                                         Lisa Margaret Smith
                                                         United States Magistrate Judge
Chambers is directed to send a copy of this Order to Lexington Center for Recovery, Inc., att'n Anita Bonner,
Program Director, 2875 Route 35, Suite 6N-1, Somers NY 10549.
Case 7:19-cv-06480-PMH-LMS Document 50 Filed 09/30/20 Page 2 of 2




                             Southern District of New York
